11-1206 (L)
    Sylaj v. Holder
                                                                                   BIA
                                                                             Abrams, IJ
                                                                        A088 533 483/84
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 16th day of September, two thousand thirteen.
    PRESENT:
             JON O. NEWMAN,
             ROSEMARY S. POOLER,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    SHKELZEN SYLAJ, ARIANA SYLAJ,
             Petitioners,

                      v.                                   11-1206 (L),
                                                           11-4879 (Con)
    ERIC H. HOLDER, JR., UNITED STATES                     NAC
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONERS:                Michael P. DiRaimondo (Marialaina L.
                                    Masi, Stacy A. Huber, on the brief),
                                    DiRaimondo & Masi, LLP, Melville,
                                    NY.

    FOR RESPONDENT:                 Stuart F. Delery, Acting Assistant
                                    Attorney General; Leslie McKay,
                                    Assistant Director; Christopher
                                    Buchanan, Trial Attorney, Office of
                        Immigration Litigation, Civil
                        Division, United States Department
                        of Justice, Washington, DC.

    UPON DUE CONSIDERATION of these consolidated petitions

for review of two decisions of the Board of Immigration

Appeals (“BIA”), it is hereby ORDERED, ADJUDGED, AND DECREED

that the petitions for review are DENIED.

    Petitioners Shkelzen Sylaj (“Shkelzen”) and Ariana

Sylaj, natives and citizens of Albania, seek review of a

February 25, 2011, order of the BIA affirming the May 13,

2009, decision of Immigration Judge (“IJ”) Steven R. Abrams,

denying their application for asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).   In re Shkelzen Sylaj, Ariana Sylaj, Nos. A088 533

483/84 (B.I.A. Feb. 25, 2011), aff’g Nos. A088 533 483/84

(Immig. Ct. N.Y. City May 13, 2009).    Petitioners

additionally seek review of an October 31, 2011 order of the

BIA denying their motion to reopen the immigration

proceedings.   In re Shkelzen Sylaj, Ariana Sylaj, Nos. A088

533 483/84 (B.I.A. Oct. 31, 2011).     We assume the parties’

familiarity with the underlying facts and procedural history

of the case.




                              2
    Under the circumstances of this case, we have reviewed

both the IJ’s and BIA’s decisions.     See Zaman v. Mukasey,

514 F.3d 233, 237 (2d Cir. 2008) (per curiam).     The

applicable standards of review are well-established.     See

8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

510, 513 (2d Cir. 2009).

    The agency’s determination that Petitioners have not

demonstrated past persecution on account of their family

membership is supported by substantial evidence.     Shkelzen’s

uncle committed the crime that started the “blood feud,” and

Shkelzen was only lightly wounded when his uncle was

murdered, which suggest that Shkelzen was not a target of

his uncle’s murderers.     Furthermore, neither Shkelzen nor

any member of his family in Albania has been harmed since

his uncle’s death in 1995.     The agency’s determination that

Petitioners do not have a well-founded fear of persecution

is also supported by substantial evidence.     Shkelzen was not

a target of his uncle’s murderers.     Neither Shkelzen nor any

member of his family in Albania has been harmed since the

uncle’s death in 1995.     The Albanian government has recently

increased the penalties for committing murder in furtherance

of a blood feud, and has criminalized mere participation in


                                3
a blood feud.   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng,

562 F.3d at 513.

    In its February 2011 decision, the BIA did not abuse

its discretion by denying Petitioners’ request for remand to

the IJ for consideration of additional evidence, because

the BIA considered the additional evidence, and it did not

negate the substantial evidence supporting the agency’s

factual determinations that Petitioners had not established

past persecution or a well-founded fear of persecution.      See

Sanusi v. Gonzales, 445 F.3d 193, 201 (2d Cir. 2006) (per

curiam).

    Since the agency did not err in finding that

Petitioners failed to demonstrate either past persecution or

a well-founded fear of persecution, it reasonably denied

them withholding of removal and CAT relief, as those claims

were based on the same factual predicate.     See Paul v.

Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

    Similarly, the evidence that Petitioners submitted with

their motion to reopen, taken together with previously

submitted evidence, did not establish a prima facie case for

the relief sought, since it also did not negate the

substantial evidence supporting the agency’s factual


                              4
determinations that Petitioners had not established past

persecution or a well-founded fear of persecution.    See INS

v. Abudu, 485 U.S. 94, 104 (1988).   Therefore, the BIA did

not abuse its discretion by denying the motion to reopen.

Kaur v. BIA, 413 F.3d 232, 233 (2d Cir. 2005) (per curiam).

Moreover, contrary to Petitioners’ contention, the BIA’s

October 2011 decision reflects that the BIA considered the

entire record in deciding the motion to reopen.   See Ke Zhen

Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 97 (2d Cir.

2001) (“[W]hen faced with a motion to reopen, the Board has

an obligation to consider the record as a whole.”).

    For the foregoing reasons, the petitions for review are

DENIED and the pending motion for a stay of removal in these

petitions is DISMISSED as moot.   The pending request for

oral argument in these petitions is DENIED in accordance

with Federal Rule of Appellate Procedure 34(a)(2), and

Second Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             5